| xLEMMON, Justice,
additionally concurring in denial of rehearing.
The State is correct that the trial court, at this stage of this action for declaratory judgment and ancillary injunctive relief, only should have granted a preliminary injunction upon plaintiffs’ showing of the likelihood of success on the merits. Nevertheless, I vote to deny the rehearing application because the State has not asserted in this proceeding a compelling governmental interest in protecting corruption of the electorate that would justify La. Rev. Stat. 27:13(C)(6)’s limitation on contributions to committees formed to favor or oppose ballot measures. Accordingly, evidence regarding these asserted interests at the trial on the merits of the final injunction or the declaratory judgment would be of no avail.